Title: Auteuil May 3. 1785.
From: Adams, John
To: 


       Tuesday. At Versailles, the C. de Vergennes said he had many Felicitations to give me upon my apointment to England. I Answered that I did not know but it merited Compassion more than felicitation.—Ay why?—Because, as you know it is a Species of Degradation in the Eyes of Europe, after having been accredited to the King of France to be sent to any other Court.—But permit me to say, replies the Comte it is a great Thing to be the first Ambassador from your Country to the Country you sprung from. It is a Mark.—I told him that these Points would not weigh much with me. It was the difficulty of the service, &c.
       I said to him, as I would not fail in any Point of Respect or Duty to the King, nor any of our Obligations to this Country, I wished to be advised, whether an Audience in particular of Congé, was indispensable. He said he would inform himself.
       The Duke of Dorsett said to me, that if he could be of any Service to me by Writing either to publick or private Persons he would do it with Pleasure. I told his Grace that I should be glad of half an hours Conversation with him, in private.—I will call upon you at Auteuil says he, any Morning this Week.—I answered that any Morning and any hour, agreable to him, should be so to me.—Saturday says he at 12 O Clock.—I shall be happy to receive you, says I.—He repeated that if he could be of any Service, he would be glad. I said it may probably be in your Graces Power to do great service to me, and what was of infinitely more importance to his Country as well as mine, if he thought as I did upon certain Points, and therefore I thought it was proper We should compare Notes. He said he believed We did think alike and would call on Saturday. He said that Lord Carmaerthen was their Minister of foreign Affairs, that I must first wait upon him, and he would introduce me to his Majesty. But that I should do Business with Mr. Pitt very often. I asked him Lord Caermaerthens Age. He said 33. He said I should be stared at a good deal. I told him I trembled at the Thoughts of going there, I was afraid they would gaze with evil Eyes. He said no he believed not.
       One of the foreign Ambassadors said to me, You have been often in England.—Never but once in November and December 1783.— You have Relations in England no doubt.—None at all.—None how can that be? You are of English Extraction?—Neither my Father or Mother, Grandfather or Grandmother, Great Grandfather or Great Grandmother nor any other Relation that I know of or care a farthing for have been in England these 150 Years. So that you see, I have not one drop of Blood in my Veins, but what is American.—Ay We have seen says he proofs enough of that.—This flattered me no doubt, and I was vain enough to be pleased with it.
       
      